DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 4/1/21.
Claims 1-22 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 2/16/21 and 7/23/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 4/1/21 with respect to claims 1-22 have been considered but are not persuasive, because claim amendments are re-organizing the limitation and did not change any claim scope as well as arguments are not specific to limitation of claim language.

	Applicant argued in page 8-12 that Jeong, Choi, and Lim, individually or in combination, do not teach or suggest the above-noted features of claim 1. Examiner disagree on this because, these are general allegation. Applicant did not specify which 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicant argued in page 13 that Beric just receives an image and perform distortion operation in a predetermined way at a receiver side. Therefore, Beric fails to disclose or suggest generating and transmitting signaling information for coefficient information per each circular image. Examiner disagree on this because, these limitations are not claimed as argued and/or Beric is used to reject those limitation.

Applicant argued in page 13 that Beric cannot process plurality of circular images related to different distortions and types for circular images based on signaling information that is the circular image information that are generated for each circular image and each coefficient information. Examiner disagree on this because [0043] FIG. 40 is an illustrative diagram of an example system for providing distortion correction for wide-angle lenses. [0051] As described above, some digital cameras have wide-angle lenses to capture very wide panoramic images. Beric [0060] some applications need precise undistorted image point locations to provide a good quality image or result, such 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 14, 17-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. Pub. No. 20180103219 A1), in view of Choi (U.S. Pub. No. 20180075635 A1), further in view of Beric (U.S. Pub. No. 20190102868 A1) and Lim (U.S. Pub. No. 20200260082 A1).

Regarding to claim 14 and 22:

14. Jeong teach a method of processing 360-degree image data by a 360-degree video (Jeong [0004] users may view 360-degree images instead of planar images)
transmission apparatus, the method comprising: (Jeong Fig. 1 [0065] metadata including the encoded circular image and the lens shading compensation information may be transmitted from the device 20 to the terminal 30)
acquiring a circular images including a 360-degree image captured by a camera having at least one lens; (Jeong [0073] the device may obtain a plurality of circular images using a photographing apparatus such as a camera provided in the device. Here, a circular image represents an image photographed through a fisheye lens)
encoding the picture mapped to the circular images; (Jeong Fig. 1 [0064] the encoder 130 according to an example embodiment may encode the obtained circular image. The encoder 130 may perform operations for encoding the circular image. For example, the encoder 130 may perform operations such as intra prediction, inter prediction, and quantization. [0058] each of the device 20 and the terminal 30 may be any electronic device capable of processing digital images)
generating metadata for the 360-degree image; and (Jeong [0063] the metadata generator 120 may generate lens shading compensation information of the circular image. Jeong [0004] users may view 360-degree images instead of planar images)
transmitting the encoded picture and the metadata (Jeong [0160] the terminal may perform gamma correction on each of the plurality of first gamma correction images whose color information is corrected in order to encode each of the plurality of first gamma correction images whose color information is corrected according to human visual characteristics. [0149] in operation S1140, the device may transmit the gamma 

Jeong do not explicitly teach mapping the circular images to a picture; wherein the metadata contains circular image information including: information for representing a number of circular images, camera lens information including information representing a lens projection type for each circular image, and 
a number of coefficient information for each circular image, and coefficient information related to a distortion for each coefficient information for each circular image, wherein the coefficient information represents a distortion value of a curve function for each circular image and; wherein the camera lens information includes a first value representing a stereographic type, and a second value representing an equidistance type for each circular image.

However Choi teach mapping the circular images to a picture; (Choi [0058] FIG. 1, spherical images which are individually captured by each of two lenses provided in the fisheye camera are projected in circles 100 and 120 on a planar surface, [0059] Generally, a system using a fisheye camera aligns and stitches images captured by the lenses in the fisheye camera and projects and maps them onto a 2D planar surface to configure a 360-degree image. The projected images are mapped into a single frame, encoded, and then delivered to a receiver)
wherein the metadata contains circular image information including: information for representing a number of circular images, (Choi [0085] num_circular_images indicates the number of circular images in the coded picture of each sample to which the metadata applies) 
a number of coefficient information for each circular image, (Choi FIG. 11 [0173] the controller 1002 may obtain the parameters indicating the local fitting region where the overlapped region 1100 of the stitched images is supposed to be actually positioned and placing the overlapped region 1100 in the local fitting region corresponding to the obtained parameters, compensating for the distortion. For example, the controller 1002 may determine the local fitting region where circular image 1 1102 and circular image 2 1102 should each be arranged using the displayed_fov value obtained from the signaling information. When the compression curve value obtained from the signaling information is used) coefficient information related to a distortion for each coefficient information (Choi [0155] FIG. 9, correction parameters may be represented as, e.g., angle (local FOV) and weight (local FOV rate (LFR)) of the distorted region as detected) for each circular image, (Choi FIG. 11 [0173] the controller 1002 may obtain the parameters indicating the local fitting region where the overlapped region 1100 of the stitched images is supposed to be actually positioned and placing the overlapped region 1100 in the local fitting region corresponding to the obtained parameters, compensating for the distortion. For example, the controller 1002 may determine the local fitting region where circular image 1 1102 and circular image 2 1102 should each be arranged using the displayed_fov value obtained from the 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jeong, further incorporating Choi in video/camera technology. One would be motivated to do so, to incorporate mapping the circular image to a picture. This functionality will improve the quality of image.

The combination of Jeong and Choi do not explicitly teach camera lens information including information representing a lens projection type for each circular image;
and wherein the coefficient information represents a distortion value of a curve function for each circular image, and wherein the camera lens information includes a first value representing a stereographic type, and a second value representing an equidistance type for each circular image.

However Beric teach wherein the coefficient information represents a distortion value of a curve function for each circular image, and (Beric [0055] FIG. 6 distortion conversion coefficients K0 and K1 may be obtained 604 and are pre-determined for an individual lens (or camera). The coefficients are then used in a conversion algorithm that presents the image distortion as radial distortion during a conversion operation 606. Radial distortion is a deformation of the image along the radial direction from a center of distortion 614 to the considered image point 616. This forms a radial distortion R.sub.d 
wherein the camera lens information includes a first value representing a
stereographic type, (Beric [0060] some applications need precise undistorted image point locations to provide a good quality image or result, such as stereo rectification and digital video stabilization (DVS) that may be performed in addition to the lens distortion correction. More specifically, stereo rectification is performed when a device has multiple cameras (RGB type and/or infra-red (IR) projector type to name a few examples) to measure depth)
and a second value representing an equidistance type (Beric FIG. 5 [0054] when the conventional distortion correction forces the pixel data into equidistant linear pixel locations, rather than the natural slight curves, due to the conversion function and interpolation algorithms for instance, the box actually may look unrealistic and of low quality. [0053] Referring to FIG. 5, the conventional lens distortion correction (LDC) divides a block of pixels on the image into interpolation locations using piece-wise linear (Pwl) interpolation. The interpolated pixel locations (or more particularly, image points at pixel locations) are determined such that they are equidistant from each other, across all pixels lines, and across all pixel columns as shown on image 500 in the form of a global distortion correction map (or grid) with undistorted image points placed at pixel locations 502 (some example image points at the pixel locations have been darkened for clarity)) for each circular image. (Beric FIGS. 23-24 [0156] to perform this 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jeong, further incorporating Choi and Beric in video/camera technology. One would be motivated to do so, to incorporate the coefficient information represents a distortion value of a curve function for each circular image. This functionality will improve the quality of image.

The combination of Jeong, Choi and Beric do not explicitly teach camera lens information including information representing a lens projection type for each circular image.

However Lim teach camera lens information including information representing a lens projection type for each circular image. (Lim [0063] projection_format_idx is a syntax element for the projection format of a 360-video. TABLE-US-00004 TABLE 4 Index Projection format Description 0 ERP Equirectangular projection 1 CMP Cubemap projection 2 ISP Icosahedron projection 3 OHP Octahedron projection 4 EAP Equal-area projection 5 TSP Truncated square pyramid projection 6 SSP Segmented sphere projecttion)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jeong, further 

Regarding to claim 1 and 21:

Claim 1 and 21: are rejected for the same reason as claim 14. Claim 1 and 21 has following additional limitations which are not taught by Jeong - parsing one or more circular images; rendering the picture based on the metadata.

However Choi teach parsing one or more circular images; rendering the picture based on the metadata. (Choi [0059] upon receiving an encoded image, a receiver (a receiving device, a reception unit, a receiving entity) decodes [parsing] the encoded image into a video bit stream by a direct mapping scheme but without using an intermediate projection map, such as an equi-rectangular or cube map and directly renders a part of the projected image, which corresponds to a current FOV. Rendering indicates a process of displaying a decoded image. FOV is defined as a spherical region that is shown exclusively to a user at a particular time)

Regarding to claim 5 and 17:

5. Jeong teach the method of claim 1, wherein the camera lens information comprises a flag indicating whether polynomial function related information (Jeong [0105] if a value of an element num_polynomial_coefficient is 2 and a value of an element polynomial_coefficient is 1, 4, or 5 in the information about the correspondence, the correspondence may be determined as 1+4x+5x.sup.2.) for correcting distortion of the circular image is present. (Jeong [0078] on the other hand, in addition to the lens shading compensation information, the device may generate metadata including information about at least one of lens distortion correction information, a camera parameter (e.g., Exif data) associated with the circular image. [0086] in operation S320, the terminal may correct color information of each of the plurality of circular images based on the lens shading compensation information obtained from the metadata)

Regarding to claim 6 and 18:

6. Jeong teach the method of claim 5, wherein, when a value of the flag is 1, the camera lens information comprises the polynomial function related information, (Jeong [0105] if a value of an element num_polynomial_coefficient is 2 and a value of an element polynomial_coefficient is 1, 4, or 5 in the information about the correspondence, the correspondence may be determined as 1+4x+5x.sup.2.)
wherein the polynomial function related information comprises: (Jeong [0105] if a value of an element num_polynomial_coefficient is 2 and a value of an element 
information indicating an angle of application of a polynomial function for the circular image; (Jeong [0105] the distance between the specific region and the center of the circular image or the viewing angle of the specific region may be applied to the input variable x)
information indicating the number of coefficients of the polynomial function; and information indicating the coefficients of the polynomial function. (Jeong [0105] if a value of an element num_polynomial_coefficient is 2 and a value of an element polynomial_coefficient is 1, 4, or 5 in the information about the correspondence, the correspondence may be determined as 1+4x+5x.sup.2.)

Regarding to claim 7:

7. Jeong teach the method of claim 6, the method further comprising: (Jeong [0015] determining information about correspondence between a plurality of regions in the obtained circular image and lens shading compensation values for correcting color information of each of the plurality of regions; and transmitting, to a terminal, metadata including (i) information about the correspondence between the plurality of regions and the lens shading compensation values, and (ii) the circular image)
deriving a polynomial function for correcting distortion of the circular image based on the polynomial function related information; and (Jeong [0076] The device may determine a lens shading compensation value indicating a gain to be 
function)
correcting the distortion of the circular image based on the polynomial function. (Jeong [0078] on the other hand, in addition to the lens shading compensation information, the device may generate metadata including information about at least one of lens distortion correction information, a camera parameter (e.g., Exif data) associated with the circular image. [0086] in operation S320, the terminal may correct color information of each of the plurality of circular images based on the lens shading compensation information obtained from the metadata)

Regarding to claim 2 and 15:

Cancelled.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. Pub. No. 20180103219 A1), in view of Choi (U.S. Pub. No. 20180075635 A1), further in view of Beric (U.S. Pub. No. 20190102868 A1), Lim (U.S. Pub. No. 20200260082 A1) and Schneider (Validation of geometric models for fisheye lenses - .

Regarding to claim 3 and 16:

3. Jeong teach the method of claim 1, Jeong do not explicitly teach wherein the lens projection type is one of rectilinear projection, stereographic projection, equidistance projection, equisolid projection, orthographic projection, and angular polynomial projection.

However Schneider teach wherein the lens projection type is one of rectilinear projection, stereographic projection, equidistance projection, equisolid projection, orthographic projection, and angular polynomial projection. (Schneider page 259, para 1 abstract -The paper focuses on the photogrammetric investigation of geometric models for different types of optical fisheye constructions (equidistant, equisolid-angle, sterographic and orthographic projection). Fig. 6. Radial-symmetric distortion applying different geometric fisheye models)

The motivation for combining Jeong, Choi, Beric and Lim as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jeong, further incorporating Choi, Beric, Lim and Schneider in video/camera technology. One would be motivated to do so, to incorporate the lens projection type is one of rectilinear .

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. Pub. No. 20180103219 A1), in view of Choi (U.S. Pub. No. 20180075635 A1), further in view of Beric (U.S. Pub. No. 20190102868 A1), Lim (U.S. Pub. No. 20200260082 A1), Schneider (Validation of geometric models for fisheye lenses - Institute of Photogrammetry and Remote Sensing, Technische Universität Dresden, Helmholtzstraÿe 10, 01069 Dresden, Germany - Available online 11 February 2009) and Van Der Auwera (U.S. Pub. No. 20180276826 A1).

Regarding to claim 4:

4. Jeong teach the method of claim 3, Jeong do not explicitly teach wherein: when a value for the lens projection type is 1, the lens projection type of the circular image is derived as the linear projection; when the value for the lens projection type is 4, the lens projection type of the circular image is derived as the equisolid projection; when the value for the lens projection type is 5, the lens projection type of the circular image is derived as the orthographic projection, when the value for the lens projection type is 255, the lens projection type of the circular image is derived as the angular polynomial projection. 

when a value for the lens projection type is 1, (Lim [0063] projection_format_idx is a syntax element for the projection format of a 360-video. TABLE-US-00004 TABLE 4 Index Projection format Description 0 ERP Equirectangular projection 1 CMP Cubemap projection 2 ISP Icosahedron projection 3 OHP Octahedron projection 4 EAP Equal-area projection 5 TSP Truncated square pyramid projection 6 SSP Segmented sphere projection)
the lens projection type of the circular image is derived as the linear projection; (Lim [0004] the typical projection format for 360-video is Equirectangular Projection (ERP))
when the value for the lens projection type is 4, (Lim [0063] projection_format_idx is a syntax element for the projection format of a 360-video. TABLE-US-00004 TABLE 4 Index Projection format Description 0 ERP Equirectangular projection 1 CMP Cubemap projection 2 ISP Icosahedron projection 3 OHP Octahedron projection 4 EAP Equal-area projection 5 TSP Truncated square pyramid projection 6 SSP Segmented sphere projection) 
when the value for the lens projection type is 5, (Lim [0063] projection_format_idx is a syntax element for the projection format of a 360-video. TABLE-US-00004 TABLE 4 Index Projection format Description 0 ERP Equirectangular projection 1 CMP Cubemap projection 2 ISP Icosahedron projection 3 OHP Octahedron projection 4 EAP Equal-area projection 5 TSP Truncated square pyramid projection 6 SSP Segmented sphere projection) 
when the value for the lens projection type is 255, (Lim [0063] projection_format_idx is a syntax element for the projection format of a 360-video. 

However Schneider teach the lens projection type of the circular image is derived as the equisolid projection; (Schneider page 259, para 1 abstract -The paper focuses on the photogrammetric investigation of geometric models for different types of optical fisheye constructions (equidistant, equisolid-angle, sterographic and orthographic projection). Fig. 6. Radial-symmetric distortion applying different geometric fisheye models)
the lens projection type of the circular image is derived as the orthographic projection, (Schneider page 259, para 1 abstract -The paper focuses on the photogrammetric investigation of geometric models for different types of optical fisheye constructions (equidistant, equisolid-angle, sterographic and orthographic projection). Fig. 6. Radial-symmetric distortion applying different geometric fisheye models)

However Van Der Auwera teach the lens projection type of the circular image is derived as the angular polynomial projection. (Van Der Auwera [0089] FIG. 5A and FIG. 5B are diagrams illustrating examples of the polar regions of a spherical video data that have been mapped using an angular fisheye projection, which can also be described as a circular pole mapping. FIG. 5A illustrates a bottom view 508, obtained by mapping the south pole region. FIG. 5B illustrates a top view 504, obtained by 

The motivation for combining Jeong, Choi, Beric, Lim and Schneider as set forth in claim 3 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jeong, further incorporating Choi, Beric, Lim, Schneider and Van Der Auwera in video/camera technology. One would be motivated to do so, to incorporate the lens projection type of the circular image is derived as the angular polynomial projection. This functionality will improve user experience.

Claims 8, 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. Pub. No. 20180103219 A1), in view of Choi (U.S. Pub. No. 20180075635 A1), further in view of Beric (U.S. Pub. No. 20190102868 A1), Lim (U.S. Pub. No. 20200260082 A1) and Forutanpour (U.S. Pub. No. 20170339392 A1).

Regarding to claim 8 and 19:

8. Jeong teach the method of claim 1, Jeong do not explicitly teach wherein the camera lens information comprises information indicating a radial distortion type of the circular image.

However Forutanpour teach wherein the camera lens information comprises information indicating a radial distortion type of the circular image. (Forutanpour Fig. 1A [0091] without parameters that describe the fisheye images in a 360-degree video, a software application cannot easily convert the fisheye data into an intermediate format. The software application could attempt to distinguish between usable and unusable pixels in a video, but determining information such as the field of view and the degree of radial distortion in the image may be very difficult and prone to inaccuracy. Software that does not have parameters that describe the fisheye images may thus produce remapped video frames that have low visual quality)

The motivation for combining Jeong, Choi, Beric and Lim as set forth in claim 1 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jeong, further incorporating Choi, Beric, Lim and Forutanpour in video/camera technology. One would be motivated to do so, to incorporate the camera lens information comprises information indicating a radial distortion type of the circular image. This functionality will improve the quality of image.

Regarding to claim 12:

12. Jeong teach the method of claim 1, Jeong do not explicitly teach wherein the camera lens information is received through an SEI message.

However Forutanpour teach wherein the camera lens information is received through an SEI message. (Forutanpour [0226] The presence of the 360 fisheye video information SEI message in a Coded Layer-wise Video Sequence (CLVS) indicates that each coded video picture in the CLVS is a 360 degree fisheye video picture containing a number of (usually two) circular images captured by fisheye camera lens. The information of the 360 degree fisheye video carried in the 360 fisheye video information SEI message can be used by a receiver to directly render the 360 fisheye video in a virtual reality environment)

Regarding to claim 13:

13. Jeong teach the method of claim 1, wherein the camera lens information is included in Media Presentation Description (MPD). (Jeong [0085] For example, the terminal may receive the plurality of circular images and the metadata that are encapsulated into one file. According to another example, the terminal may receive the plurality of circular images and the metadata separately. For example, the terminal may receive a media presentation description (MPD) including the lens shading compensation information)

received in a form of a Dynamic Adaptive Streaming over HTTP (DASH) descriptor.

However Forutanpour teach received in a form of a Dynamic Adaptive Streaming over HTTP (DASH) descriptor. (Forutanpour [0096] the parameters can be included as an attribute or element in a Media Presentation Description (MPD) file, which is used for streaming video according to the DASH standard)

Claims 9-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. Pub. No. 20180103219 A1), in view of Choi (U.S. Pub. No. 20180075635 A1), further in view of Beric (U.S. Pub. No. 20190102868 A1), Lim (U.S. Pub. No. 20200260082 A1), Forutanpour (U.S. Pub. No. 20170339392 A1) and Lee (U.S. Pub. No. 20160328882 A1).

Regarding to claim 9 and 20:

9. Jeong teach the method of claim 8, Jeong do not explicitly teach wherein the radial distortion type is one of barrel distortion, pincushion distortion, and mustache distortion.

However Lee teach wherein the radial distortion type is one of barrel distortion, pincushion distortion, and mustache distortion. (Lee [0055] the optical lenses, such as those found in imaging sensors or those found in the eyepieces of head mounted 

The motivation for combining Jeong, Choi, Beric, Lim and Forutanpour as set forth in claim 8 is equally applicable to claim 9. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jeong, further incorporating Choi, Beric, Lim, Forutanpour and Lee in video/camera technology. One would be motivated to do so, to incorporate the radial distortion type is one of barrel distortion, pincushion distortion, and mustache distortion. This functionality will improve user experience.

Regarding to claim 10:

10. Jeong teach the method of claim 9, Jeong do not explicitly teach wherein: when a value of the information indicating the radial distortion type is 1, the radial distortion type of the circular image is derived as the barrel distortion; when a value of the information indicating the radial distortion type is 2, the radial distortion type of the circular image is derived as the pincushion distortion;
when a value of the information indicating the radial distortion type is 3, the radial distortion type of the circular image is derived as the mustache distortion.

when a value of the information indicating the type is 1, (Lim [0063] projection_format_idx is a syntax element for the projection format of a 360-video. For example, the value of projection_format_idx may be configured as shown in Table 4. The index values and projection formats described in Table 4 are merely examples)
when a value of the information indicating the type is 2, (Lim [0063] projection_format_idx is a syntax element for the projection format of a 360-video. For example, the value of projection_format_idx may be configured as shown in Table 4. The index values and projection formats described in Table 4 are merely examples)
when a value of the information indicating the type is 3, (Lim [0063] projection_format_idx is a syntax element for the projection format of a 360-video. For example, the value of projection_format_idx may be configured as shown in Table 4. The index values and projection formats described in Table 4 are merely examples)

However Lee teach the distortion type of the circular image is derived as the barrel distortion; (Lee [0055] The optical lenses, such as those found in imaging sensors or those found in the eyepieces of head mounted display (HMD) implementations, typically introduce some form of spatial distortion into the display path, such as barrel distortion, pincushion distortion, or complex distortion (also referred to as “moustache distortion”))
the distortion type of the circular image is derived as the barrel distortion; (Lee [0055] The optical lenses, such as those found in imaging sensors or those found in the eyepieces of head mounted display (HMD) implementations, typically introduce some 
the distortion type of the circular image is derived as the pincushion distortion; (Lee [0055] The optical lenses, such as those found in imaging sensors or those found in the eyepieces of head mounted display (HMD) implementations, typically introduce some form of spatial distortion into the display path, such as barrel distortion, pincushion distortion, or complex distortion (also referred to as “moustache distortion”))
the distortion type of the circular image is derived as the barrel distortion; (Lee [0055] The optical lenses, such as those found in imaging sensors or those found in the eyepieces of head mounted display (HMD) implementations, typically introduce some form of spatial distortion into the display path, such as barrel distortion, pincushion distortion, or complex distortion (also referred to as “moustache distortion”))
the distortion type of the circular image is derived as the mustache distortion. (Lee [0055] The optical lenses, such as those found in imaging sensors or those found in the eyepieces of head mounted display (HMD) implementations, typically introduce some form of spatial distortion into the display path, such as barrel distortion, pincushion distortion, or complex distortion (also referred to as “moustache distortion”))

However Forutanpour teach radial distortion (Forutanpour Fig. 1A [0091] without parameters that describe the fisheye images in a 360-degree video, a software application cannot easily convert the fisheye data into an intermediate format. The software application could attempt to distinguish between usable and unusable pixels in a video, but determining information such as the field of view and the degree 

Allowable subject matter

Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482